UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported): May 11, 2010 CARDIMA, INC. (Exact name of registrant as specified in charter) Delaware 000-22419 94-3177883 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Incorporation or Organization) Identification No.) 47266 Benicia Street, Fremont, California, 94538 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (510) 354-0300 Copies to: Richard A. Friedman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 RegulationFD Disclosure Effective May 11, 2010, Cardima, Inc.’s (the “Company”) common stock commenced trading under a new trading symbol, “CADMD”. The new trading symbol was assigned by Financial Industry Regulatory Authority (FINRA)in connection with the approval of the Company’s reverse stock split in a 1-for-10 ratio. The Company’s trading symbol will revert to “CADM” within 20 business days. On May 11, 2010, the Company issued a press release with respect to the foregoing. A copy of such press release is being furnished as Exhibit99.1 to this current report on Form 8-K. The information in Exhibit 99.1 is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. Such information shall not be deemed incorporated by reference into any registration statement or other document filed with the SEC. Item8.01 Other Events See Item7.01 above. Item9.01 Financial Statements and Exhibits. Press Release dated May 11, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CARDIMA, INC. Date: May 11, 2010 By: /s/Paul Cheng Name:Paul Cheng ChiefAccounting Officer 3
